Exhibit 10.7: Base Salaries of Named Executive Officers
     Effective January 2, 2010, the following are the base salaries (on an
annual basis) of the executive officers of Alliance Bankshares Corporation.

     
William E. Doyle, Jr.*/**
     Interim President & Chief Executive Officer
  $291,500 *
 
   
Thomas A. Young, Jr.***
  $291,500
President & Chief Executive Officer
   
 
   
Paul M. Harbolick, Jr.
  $190,800
Executive Vice President & Chief Financial Officer
   
 
   
Frank H. Grace, III
  $195,517
Executive Vice President
   
 
   
Craig W. Sacknoff
  $172,963
Executive Vice President
   
 
   
John B. McKenney, III
  $139,120
Senior Vice President & Chief Credit Officer
   

 

*   Mr. Doyle joined the organization on January 28, 2010; amount shown above is
based on a 90 day contract with extensions.   **   Mr. Doyle Became President &
Chief Executive officer on May 4, 2010.   ***   Mr. Young left the organization
on January 29, 2010.

 